Citation Nr: 9926367	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  93-22 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for laparoscopy scar 
with residual pain, status post removal of cyst from ovary.

2.  Entitlement to service connection for low back disorder.

3.  Entitlement to service connection for major depression.

4.  Entitlement to service connection for residuals of sexual 
harassment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1979 to 
February 1982, from May 1983 to April 1986, and from August 
1990 to May 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from December 1992 and October 1997 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the December 1992 
decision, the RO denied service connection for laparoscopy 
scar with residual pain.  In the October 1997 rating 
decision, the RO denied service connection for lumbosacral 
strain, major depression, and residuals of sexual harassment.

In a January 1998 rating decision, the RO denied service 
connection for memory loss with sleep disturbance.  In a June 
1998 rating decision, the RO denied service connection for 
headaches as due to an undiagnosed illness.  The claims for 
service connection for memory loss with sleep disturbance and 
headaches as due to an undiagnosed illness have not been the 
subject of a notice of disagreement, a statement of the case, 
or a substantive appeal and absent such, the Board does not 
have jurisdiction over these issues.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
An application that is not in accord with the statute shall 
not be entertained by the Board.  38 U.S.C.A. § 7108 (West 
1991).  Additionally, this Board Member cannot have 
jurisdiction of these issues.  38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ), see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991), before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over these issues have not been 
satisfied.  Additionally, when another part of VA argued that 
an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered prior to adjudication of a 
claim.  Hazan v. Gober, 10 Vet. App. 511, 516-17 (1997).  
Specifically, the Court would not remand a matter over which 
it had no jurisdiction.  Id.


REMAND

In the appellant's VA Form 9, received in May 1998, she 
requested a hearing before a Member of the Board to be held 
at the RO.  In a September 1998 letter, the RO informed the 
appellant that she could either have a personal hearing or a 
video conference hearing before a Member of the Board.  The 
appellant elected a video conference hearing, which has not 
been scheduled.  The record reflect that she has not 
withdrawn her request.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should schedule a video conference 
hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


